EXHIBIT 10.21
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement, dated as of September 9, 2010
(the “Amendment”), is executed by and between the signatories hereto.
Recitals
     Interactive Therapy Group Consultants, Inc. (“Employer”) and John Torrens
(“Employee”) are parties to that certain Employment Agreement, dated as of
September 12, 2008 (the “Employment Agreement”).
     The Employment Agreement was amended in certain respects by that certain
Agreement, dated as of July 16, 2009, by and among American Learning Corporation
(“ALRN”) (formerly known as “American Claims Evaluation, Inc.”), by John
Torrens, Kyle Palin Torrens and Carlena Palin Torrens (the “Settlement
Agreement”).
     The Employment Agreement expires at the close of business on September 9,
2010. Employer and Employee deem it to be in their mutual best interests that
the Employment Agreement be further amended in certain regards and, as so
amended, extended through March 21, 2011.
Agreement
     In consideration of the agreements contained herein, the parties hereto
hereby agree as follows:
     Section 1. Amendment to Section 1(b). Section 1(b) of the Employment
Agreement is hereby amended by deleting the existing text and inserting
following as and for such Section 1(b):

    “(b) Employee shall make himself available for the performance of his duties
under this Agreement as requested by the Employer’s Board of Directors and,
except as otherwise provided herein, may engage in any other business activities
during the Term of Employment (as hereinafter defined). Employee shall render
services, without additional compensation, as reasonably requested by the
Employer’s Board of Directors in connection with the operation of Employer’s
Business, including activities of affiliates and subsidiaries of Employer as may
reasonably exist from time to time. As used in this Agreement, the term
“affiliate” shall mean any entity or person that, directly or indirectly, is
controlled by or under common control with Employer.”

     Section 2. Amendment to Section 2. Section 2 of the Employment Agreement is
hereby amended by deleting the existing text and inserting the following as and
for such Section 2:

 



--------------------------------------------------------------------------------



 



    “Term

    The term of Employee’s employment under this Agreement shall commence on
September 10, 2010 and end on March 31, 2011 (the “Term of Employment”) unless
sooner terminated as set forth in Section 5 of this Agreement.”

     Section 3. Amendment to Section 3. Section 3 of the Employment Agreement,
as amended by the Settlement Agreement, is hereby further amended by deleting
the existing text and inserting the following as and for such Section 3:

    “3. Compensation

    Employer shall not pay Employee any compensation during the Term of
Employment. At the close of business on March 31, 2011, provided that Employee
(i) is not in breach of any of his obligations hereunder or (ii) has not been
terminated for Cause (as hereinafter defined), ALRN shall forgive $49,342.00 of
the aggregate $89,342.00 owed ALRN by Employee (the Forgiven Debt”). The
resulting $40,000 balance owed ALRN by Employee (the “Balance”) shall remain
outstanding and, with all interest accrued on the Balance, shall be paid by
Employee to ALRN on April 1, 2011 unless Employee and ALRN shall have mutually
agreed in writing to extend the date for repayment. Notwithstanding anything to
the contrary contained in the foregoing, (i) ALRN shall not be obligated to
extend the date for repayment of the Balance and accrued interest thereon and
(ii) in the event Employee terminates his employment at any time prior to
March 31, 2011, the amount of the Forgiven Debt shall be pro-rated for the
actual Term of Employment and the amount attributable to the time period not
worked shall be added to the Balance, together with interest thereon, and be due
on April 1, 2011 as set forth above.”

     Section 4. Amendment to Section 4. Section 4 of the Employment Agreement is
hereby amended by deleting the existing text and inserting the following as and
for such Section 4:

    “4. Additional Employee Benefits

    (a) Employer shall reimburse Employee only for pre-approved expenses
reasonably incurred by Employee in connection with the performance of Employee’s
duties under this Agreement against Employee’s submitted documented vouchers for
such expenses.

    (b) Employee shall be entitled to participate, at his cost, in any and all
health and dental insurance, short term and long term disability leave, sick
leave and 401(k) plans as are maintained by the Employer from time to time for
its salaried exempt employees.”

     Section 5. Amendments to Section 5. Section 5 of the Employment Agreement
is hereby amended by deleting the existing text of clauses (e), (f), and
(g) thereof and inserting the following as and for such clauses (e) and (f) of
Section 5:

 



--------------------------------------------------------------------------------



 



    “(e) This Agreement and Employee’s employment by Employer will immediately
terminate if Employer elects to discharge Employee other than for Cause (as
defined in Section 5(b)). Upon termination of Employee’s employment other than
for Cause, neither Employer nor ALRN will have any further obligation to make
payments under this Agreement other than (i) reimbursement for business expenses
payable as of the date of Employee’s termination, (ii) such vested stock options
and retirement benefits as Employee may be entitled to under any equity
incentive or employee benefit plan of Employer, and (iii) subject to Employee’s
compliance with the provisions of Section 6 of this Agreement, the forgiveness
of the Debt and the continued provision of Employee’s health, dental and
short-term and long-term disability insurance as set out in Section 4, for the
remaining portion of the Term of Employment.

    (f) Employee may terminate his employment hereunder on at least ninety
(90) days’ prior written notice to Employer. Upon such termination, this
Agreement will immediately terminate and neither Employer nor ALRN will have any
further obligation to make payments under this Agreement other than
(i) reimbursement for business expenses payable as of the date of Employee’s
termi0nation, and (ii) such vested stock options in accordance with the terms of
the plan(s) pursuant to which such stock options have been granted and
retirement benefits as Employee may be entitled to under any equity incentive or
employee benefit plan of Employer. Notwithstanding anything to the contrary
contained herein, the Debt shall not be forgiven if Employee terminates his
employment under this clause (f).”

     Section 6. Amendment to Section 6. Section 6(a) of the Employment
Agreement, as amended by the Settlement Agreement, is hereby further amended by
deleting the existing text and inserting the following as and for such
Section 6(a):

    “(a) Non-Competition.

    As a material inducement to Employer to enter into this Agreement and to
perform its obligations hereunder, Employee covenants and agrees that, during
Employee’s period of employment with Employer, and through March 31, 2014 (the
“Restricted Period”), Employee shall not engage in any business that is in
competition with the Employer’s Business within the states of Connecticut and
New York, whether directly or indirectly, through any subsidiary, affiliate,
partnership, licensee, joint venture or agent, or as a partner, owner, manager,
operator, employee, advisor, agent or consultant of or to any person; provided,
however, that nothing herein shall prevent Employee from investing as a less
than one (1%) percent shareholder in the securities of any company listed on a
national securities exchange or quoted on an automated quotation system in which
Employee does not, directly or indirectly, exercise any operational or strategic
control.”

     Section 7. Additional Amendments. The Employment Agreement shall be further
amended as follows: (i) all references to “AMCE” in the Employment Agreement
shall be

 



--------------------------------------------------------------------------------



 



deemed to be references to “ALRN”; (ii) the reference to “Siller Wilk LLP” in
Section 8 shall be revised to read “Wilk Auslander LLP”; and
(iii) Section 5(b)(vii) is hereby deleted in its entirety.
     Section 8. Effect of Amendments. Except as expressly stated herein, the
Employment Agreement is and shall be unchanged and remain in full force and
effect. Except as specifically stated herein, the execution and delivery of this
Amendment shall in no way release, harm or diminish, impair, reduce or otherwise
affect, the respective obligations and liabilities under the Employment
Agreement, all of which shall continue in full force and effect.
     Section 9. Miscellaneous. This Amendment is a contract made under and shall
be construed in accordance with and governed by the laws of the state of New
York, excluding its choice of law provisions. This Amendment shall benefit and
bind the parties hereto and their respective successors and legal
representatives. This Amendment may be executed in two or more counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof; each counterpart shall be deemed an original, but
all of which together shall constitute one and the same instrument. All titles
or headings to the sections or other divisions of this Amendment are only for
the convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such sections, subsections or the
divisions, such other content being controlling as to the agreement between the
parties hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on September 23, 2010 but to be effective as of the date first above
written.

                  INTERACTIVE THERAPY GROUP CONSULTANTS, INC.
 
           
 
                By:   /s/ Gary Gelman          
 
      Name:   Gary Gelman
 
      Title:   Chief Executive Officer
 
           
 
           
 
                    /s/ John Torrens                   John Torrens

With respect to Sections 3 and 5 above:

              AMERICAN LEARNING CORPORATION    
 
            By:   /s/ Gary Gelman              
 
  Name:   Gary Gelman    
 
  Title:   Chief Executive Officer    

 